Citation Nr: 0917896	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation, in excess of 
50 percent disabling, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and a 
50 percent evaluation effective December 31, 2002.  

The Board notes that, in June 2006, the Veteran withdrew his 
appeal for a claim of entitlement to service connection for 
tinnitus.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  In this case, the Veteran has 
withdrawn this appeal and, hence the issue of service 
connection for tinnitus is not before the Board for 
adjudication at this time.

The Board observes that the Veteran, in his September 2004 
notice of disagreement, reported that he was turned down for 
employment due to his hearing loss disability.  As this 
communication may be construed as an informal claim for a 
total disability rating due to individual unemployability 
resulting from service-connected disabilities, this matter is 
referred to the RO for further action, if appropriate. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  From December 31, 2002, the Veteran has shown, at worse, 
Level VIII hearing loss in the right ear and Level IX hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial increased evaluation for 
bilateral hearing loss, in excess of 50 percent, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 2003, March 2004 and 
October 2006 were sent by VA to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
March 2004 and October 2006 letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case was promulgated in June 
2006 and January 2007.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a May 2006 statement of the case and June 2006 and January 
2007 supplemental statements of the case which contained, in 
pertinent part, the criteria for establishing higher ratings.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with 
the procedural statutory requirements of 38 U.S.C.A. §§ 
5104(b) and 7105(d), as well as the regulatory requirements 
in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman, supra.  
The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, there 
is no prejudice to the claimant to proceed with adjudication 
of his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Board 
notes that the Veteran was afforded VA examinations in 
November 2003 and June 2006.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In this case, the Veteran contends that his current bilateral 
hearing loss is more severe than the currently assigned 50 
percent disability evaluation.  He reported extreme 
difficulty hearing in everyday situations, such as watching 
the television, and that even with hearing aids, he 
frequently has to cup his hands behind his ears to hear 
better.  See June 2006 appeal; October 2003 RO hearing 
transcript.  He also reported that he was turned down for 
employment at Wal-Mart and McDonald's due to his poor 
hearing.  See September 2004 notice of disagreement.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b) (2008).  That numeral is then 
elevated to the next higher Roman numeral.  Id.  Each ear is 
evaluated separately.  Id.

The Board first notes that the VA examiners who conducted the 
examinations of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the Veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

In a VA audiological examination in November 2003, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
80
85
100
84
LEFT
80
95
105
N/A
96

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  
Findings showed moderately severe to profound sensorineural 
hearing loss in the right ear and severe to profound hearing 
loss in the left ear.  

Applying the November 2003 audiological test results to Table 
VI yields a Roman numeral value of V for the right ear and 
VII for the left knee.  Applying these values to Table VII, 
results in a 30 percent disability evaluation.  However, the 
38 C.F.R. § 4.86(a) provision for exceptional patterns of 
hearing impairment is applicable to both ears.  Applying the 
right ear results of this examination to Table VIa yields a 
Roman numeral value of Level VIII for the right ear and IX 
for the left ear.  Applying these values to Table VII, the 
Board finds that the Veteran's hearing loss is properly 
evaluated as 50 percent disabling.  

In a July 2004 letter, Dr. S.A., diagnosed severe to profound 
noise induced sensorineural hearing loss, but did not report 
any CNC audiological test findings.



In a VA audiological examination in June 2006, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
65
75
75
80
74
LEFT
70
80
85
85
80

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 40 percent in the left ear.  
Findings showed moderately severe to profound sensorineural 
hearing loss in the right ear and severe to profound hearing 
loss in the left ear.  Although, 38 C.F.R. § 4.86(a) 
provision for exceptional patterns of hearing impairment were 
applicable to both ears; the Board finds Table VI provisions 
to be more favorable to the Veteran.  Applying the right ear 
results of this examination to Table VI yields a Roman 
numeral value of Level VIII for the right ear and IX for the 
left ear.  Applying these values to Table VII, the Board 
finds that the Veteran's hearing loss is properly evaluated 
as 50 percent disabling.  Applying the examination results to 
Table VIa, yields a Roman numeral value of VI in the right 
ear and VII in the left ear.  Applying these values to Table 
VII, results in a 30 percent disability evaluation.  

Based on the audiological findings above, the Board finds 
that the RO has applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of an increased evaluation in excess of 50 percent 
under Diagnostic Code 6100.  Thus, the appellant's request 
for an increased rating for bilateral hearing loss must fail.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges that the Veteran's 
reports of being turned down for employment at Wal-mart and 
McDonald's due to his current hearing problems.  However, the 
evidence does not show that the Veteran's disability has been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities.  
The Veteran's impaired hearing has not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a hearing loss disability is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


